UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                3/30/20
GOLDEN INSURANCE COMPANY,
             Plaintiff,
                                                       17-CV-5390 (LTS) (BCM)
        -against-
                                                       ORDER
FEDERAL INSURANCE COMPANY,
             Defendant.

BARBARA MOSES, United States Magistrate Judge.

        On February 11, 2020, the Court issued an Order (Dkt. No. 165) scheduling a telephonic

status conference for February 26, 2020. On February 13, 2020, plaintiff filed a letter (Dkt. No.

166) reporting that the remaining parties had no outstanding disputes between them and

"agree[d] that no further proceedings are necessary." Later that day, the Court issued an Order

(Dkt. No. 167) adjourning the February 26 telephonic conference, sine die, "[b]ased on the

parties' representations," and directing the parties to "promptly file a proposed stipulation and

order (signed by all parties) dismissing this action for the district judge's signature."

        Despite the passage of six weeks since the Court's February 13 Order, the parties have

failed to file a stipulation resolving this action. No later than April 3, 2020, the parties shall file a

proposed stipulation dismissing all remaining claims and closing this case. If the parties are

unable to agree on the form of a proposed stipulation, they shall file a joint letter, not exceeding

two pages, explaining their areas of disagreement, without argument, and proposing two dates

for a telephonic conference with the Court to take place the week of April 6, 2020.

Dated: New York, New York
       March 30, 2020
                                                SO ORDERED.


                                                ________________________________
                                                BARBARA MOSES
                                                United States Magistrate Judge
